914 F.2d 1493Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Theodore WADE, Petitioner-Appellant,v.Paul D. WRIGHT, III, F. Anthony McCarthy, Respondents-Appellees.
No. 90-7079.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Oct. 3, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-90-1680-R)
Robert Theodore Wade, appellant pro se.
D.Md.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Theodore Wade appeals from the district court's order dismissing Wade's petition based on his failure to exhaust his administrative remedies.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  Wade v. Wright, CA-90-1680-R (D.Md. June 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The district court properly interpreted Wade's self-styled 42 U.S.C. Sec. 1983 complaint as a 28 U.S.C. Sec. 2254 petition